DETAILED ACTIONN
	In Reply filed on 14 December 2021, claims 1-10 are pending. Claims 1, 3, and 7-9 are currently amended. Claims 11-20 are withdrawn, and no claim is newly added. Claims 1-10 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to as being not fully supported by Specification. 
Claim 1 recites the limitation “between the base plate the upper plate” in line 10, and the limitation should be corrected to “between the base plate and the upper plate.”
Claim 1 recites the limitation “the mold base including a plurality of mold cavities, each of the mold cavities having one or more side walls, a bottom wall and a cross-sectional shape and including a mold cavity aperture” in lines 15-17, and it is suggested to correct to “the mold base including a plurality of mold cavities, each of the mold cavities having one or more side walls, a bottom wall, [[and]] a cross-sectional shape, and  a mold cavity aperture.” 
Appropriate correction or clarification is required.  

Claim Interpretation
Claim 1 recites the limitation “the mold base including a plurality of mold cavities, each of the mold cavities having one or more side walls, a bottom wall and a cross-sectional shape and including a mold cavity aperture” in lines 15-17. In general, the mold base has a mold cavity for the shaping of a molded product, and the mold cavity has an aperture for pouring/injecting a mold material. Here, the Applicant seems to mean the underlying term “a mold cavity aperture” as an aperture other than the pouring/injecting aperture placed on the bottom wall (Instant Specification: ¶ [0045], FIGURES 8, as published in US 20210339438 A1). For the purpose of examination, the underlying term would be interpreted as the one at least other than the aperture for pouring/injecting a mold material. It is suggested to amend the claim to clarify the mold cavity aperture. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a mold cavity“ in lines 17-19, which renders the claim unclear. It is unclear whether the underlying term “a mold cavity” is one of the (a) plurality of mold cavities (claim 1 line 15) or not. For the purpose of examination, the limitation would be interpreted as “each of the mold cavity apertures arranged in a pattern and configured to provide access to a molded product positioned in one of the plurality of mold cavities“  
Claim 5 recites the limitation “each of the mold cavity apertures is positioned in a bottom wall of the mold cavities” which renders the claim unclear.  It is unclear whether the underlying term is the same as the bottom wall (as recited in claim 1 lines 11, 20) or not. For the purpose of examination, either of these interpretations would read on the claim. Moreover, of note, the Examiner presented above the scope of “a mold cavity aperture” of claim 1 in the section of Claim Interpretation.  
Claim 8 recites the limitation “the moldable mixture” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 9 recite the limitation “the moldable mixture” which renders the claim unclear. It is unclear whether the moldable mixture means the same as “a mold mixture” (claim 7 line 3) or not. For the purpose of examination, either of these interpretations would read on the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cassani (US 6,305,925 B1) in view of Gallagher (US 6,264,462 B1), Booth (US 20060001193 A1), and Howarth (US 20170314901 A1).  
Regarding claims 1 and 5, Cassani teaches a press apparatus (ceramic press) for forming molded products (abstract; FIGURE 1), comprising: 
a motive source (pressurized oil source 13 connected to the distributor valve 12 and a maximum pressure valve 14)  (column 2 lines 39-40; FIGURE 1); 
a framework including a base plate (column 2 lines 55-56; press bed 11) (FIGURE 1);
a press assembly (overall apparatus as shown in FIGURE 1 except external oil sources and valves and a mold, including hydraulic press cylinder 1, piston 2, rod 3, and movable cross member 4) in fluid (oil) communication with the motive source (through the pipes 121 and 122), the press assembly including a press plate (movable cross member 4) configured for axial movement and a device (hydraulic press cylinder 1 and piston 2) configured to actuate axial movement of the press plate (4) as initiated by the motive source (column 2 lines 32-40; FIGURE 1); 
a mold base (a die 101) positioned within the press assembly and configured for engagement with the press plate (4) (column 2, lines 60-61; column 3 lines 19-28; FIGURES 1-6), the mold base including a mold cavity (space within the die 101) having one or more side walls, a bottom wall (movable base 102), a cross-sectional shape (as shown in FIGURE 1-6);
a second plug member (punch 5) seated against a moldable mixture (material) positioned in a mold cavity, the second plug member having a cross-sectional shape that approximates the cross-sectional shape of its mold cavity (as shown in FIGURES), the second plug member configured for insertion and removal from its mold cavity (column 2 lines 45-47; column 3 lines 1-5; FIGURE 1-6);. 
Cassani does not specifically teach that (1) the press apparatus comprises a framework, as recited in lines 4-7, (2) the press plate is positioned between the base plate and the upper plate, and the device is connected to an upper surface of the upper plate, as recited in lines 9-11, (3) the mold base is positioned in contact the base plate and positioned between the base plate and the upper plate and includes a plurality of mold cavities as recited in lines 15-19, (4) a first plug member as recited in lines 20-23, (5) a second plug member is positioned in “each of the mold cavities,” and (6) a release assembly as recited in lines 28-30. 
	Regarding deficiencies (1)-(3) ((3), in part, for the position of the mold base), Gallagher teaches a polymer molding device (abstract). A press apparatus (as shown in FIGURE 4) for forming molded products comprises:
a framework (as shown in FIGURE 4) associated with the motive source (a motive source moving fluid cylinder 25), the framework including a base plate (bottom station 14 and bottom platen 13), a plurality of spaced apart support members (guides 17) connected to the base plate (bottom station 14 and bottom platen 13) and extending in an upward direction and an upper plate (upper station 14) connected to the plurality of support members (guide 17), the base plate being spaced apart from the upper plate (column 5 lines 55-59; FIGURE 4); 
a press assembly in fluid including a press plate (upper platen 13) positioned between the base plate (bottom station 14 and bottom platen 13) and the upper plate (upper station 14) and a device (fluid cylinder 25) connected to an upper surface of the upper plate (upper platen 14) (column 5 lines 55-59; FIGURE 4); 
a mold base (bottom half of mold 15) positioned in contact the base plate (bottom station 14 and bottom platen 13) and positioned between the base plate and the upper plate (upper station 14) (column 5 lines 55-59, column 7 lines 6-7; FIGURE 4).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the press apparatus having a hydraulic press cylinder of Cassani to further include a framework having a base plate, an upper plate, and guide supports connecting between the plates as taught by Gallagher in order to obtain known results or a reasonable expectation of successful results of supporting the press cylinder on the upper plate so as to let the movement of the cylinder to actuate a press plate up and down for pressing. 
Regarding deficiencies (3)-(5) ((3), in part, the structure of a mold base), Booth teaches a mold and a process for preparing a customized hot pour product formed for a hot pour material (abstract). The mold includes: 
a mold base (a base part 302 and a top part 304), the mold base (302) including a plurality of mold cavities (recesses 303), each of the mold cavities having one or more side walls (side walls 329), a bottom wall (bottom wall 328) and a cross-sectional shape (as shown in FIGURES 18-20) and including a mold cavity aperture (a passage or space 354) in the bottom wall (328) of the mold cavities (303), each of the mold cavity apertures arranged in a pattern (as shown in FIGURE 18) and configured to provide access to a molded product (363) positioned in a mold cavity (303) (¶ [0066]; FIGURES 18-20); 
a first plug member (removable member 330) seated against the bottom wall (328) of each of the mold cavities (303), each of the first plug members (330) having a cross-sectional shape that approximates the cross-sectional shape of its mold cavity (as shown in FIGURES 18-20; ¶ [0066]: mold bottom part 302 is provided with spaced apart recesses 303 that are shaped to receive the member 330 in snug fitting relationship), each of the first plug members configured for insertion and removal from its mold cavity (¶ [0066], ¶ [0074]; FIGURES 18-20); 
2a second plug member (receptacle 360) seated against a moldable mixture positioned in each of the mold cavities, each of the second plug members having a cross-sectional shape that approximates the cross-sectional shape of its mold cavity, each of the second plug members configured for insertion and removal from its mold cavity (¶ [0072]: when top part 304 includes projections and/or recesses on its lower surface, first exposed surface 364 will reflect a mirror image of such projections and/or recesses; ¶ [0073]: initially a first receptacle 360 is placed on and in contact with hot pour product 363, and receptacle 360 may contact the entire upward facing first exposed surface 364 of hot pour product 363; ¶ [0075]: receptacle 360 is dimensioned to fit snugly but releasably in recess 333 and to fit snugly over and engage with hot pour product 363; FIGURES 18-22); and 
a release assembly configured for engagement with the mold base (¶ [0066]: each recess 303, in receipt of member 330 includes a passage or space 354 that opens to recess 303 and is operably connected to a conduit 354a adapted to be connected to a source of pressure fluid, and removable member 330 is responsive to pressure fluid acting on bottom wall 328 and within a space between bottom wall 328 and recess bottom wall 303 a to flex and release a molded product formed therein).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the mold of modified Cassani with the mold (as resented above paragraphs) as taught by Booth in order to yield known results or a reasonable expectation of successful results of obtaining molds in various configurations and corresponding customized molded products in an effective and cost-effective way (Booth: derived from ¶ [0002]-¶ [0003]). 
Regarding deficiency (6), Howarth teaches a system and method for making soft projectiles for use with toy by pressing a material in a mold, as a convenient, safe, and easy way (abstract, claim 9, ¶ [0003]). The system comprises a mold 10 comprising of a first plate 102 with one or more protrusions 105 and a second plate 103 with one or more cavities 104, the second plate 103 mated with the first plate 102 to form one or more soft projectiles (abstract, ¶ [0015]; FIGURE 1). 
Howarth also teaches that the mold base (second plate 103) including a plurality of mold cavities (cavities 104), each of the mold cavities (104) including a mold cavity aperture (two openings of a cavity 104, including a base opening 110), each of the mold cavity apertures (two openings of a cavity 104, including a base  arranged in a pattern and configured to provide access to a molded product (projectile 108) positioned in a mold cavity (104) (¶ [0015]-¶ [0016]; FIGURES 1-5); and a release assembly (first plate 102 with protrusions 105) is configured for engagement with the mold base (103) and has a plurality of release fingers (protrusion 105), each extending from a base plate (first plate 102), the plurality of release fingers (105) arranged in a pattern that aligns with the pattern of the mold cavity apertures (two openings of a cavity 104, including a base opening 110) (¶ [0015]-¶ [0016]; FIGURES 1-5), and the plurality of release fingers (105) configured for contact with the bottom of the projectile material (101) (FIGURES 4-5).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the press molding apparatus having a release assembly (Booth: space 354 connected to a pressurized fluid conduit) of modified Cassani to have a release assembly having a plurality of release finger as taught by Howarth in order to yield known results or a reasonable expectation of successful results of removal of molded articles in a convenient and efficient way (Howarth: derived from ¶ [0003]).   
Regarding claim 6, modified Cassani teaches each of the release fingers (Howarth: protrusion 105), has a spacing, size, cross-sectional shape and arrangement that correspond to the spacing, size, cross-sectional shape and arrangement of the cavity apertures (Howarth: two openings of a cavity 104, including a base opening 110) (Howarth: ¶ [0015], FIGURES 4, 5). Thus, modified Cassani teaches all the claimed limitations, and the motivation to combine applied to claim 1 is equally applied here.
Regarding claim 7, modified Cassani teaches that wherein in a loaded arrangement, the first plug member (Booth: removable member 330) is configured to prevent a mold mixture (Booth: 363) from exiting the cavity aperture (Booth: ¶ [0066]; FIGURES 18-20). Thus, modified Cassani teaches all the claimed limitations, and the motivation to combine applied to claims 1 and 5 is equally applied here.
Regarding claim 8, modified Cassani teaches that wherein in a loaded arrangement, the moldable mixture (Booth: 363) is positioned atop the first plug member (Booth: removable member 330) (Booth: ¶ [0066]; FIGURES 18-20). Thus, modified Cassani teaches all the claimed limitations, and the motivation to combine applied to claims 1 and 5 is equally applied here.
Regarding claim 9, modified Cassani teaches that wherein in a loaded arrangement, the second plug member (Cassani: punch 5; Booth: receptacle 360) is position atop the moldable mixture (Cassani: FIGURES 1-6; Booth: ¶ [0073], FIGURES 18-22). Thus, modified Cassani teaches all the claimed limitations, and the motivation to combine applied to claims 1 and 5 is equally applied here.
Regarding claim 10, modified Cassani teaches that wherein in a loaded arrangement, an upper face of the second plug member (Cassani: punch 5; Booth: receptacle 360) extends above an upper face of the mold base (Cassani: an upper face of die 101; Booth: upper face of base part 302) (Cassani: column 2 lines 55-56, FIGURES 2, 4; Booth: ¶ [0073], FIGURES 18-22).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cassani, Gallagher, Booth, and Howarth as applied to claim 1 above, and further in view of Kawaguchi et al. (US 20150158239 A1, hereinafter Kawaguchi).
Regarding claims 2 and 3, Modified Cassani teaches the device is configured to actuate axial movement of the press plate (as presented in claim 1). However, Modified Cassani does not specifically teach that (1) the motive source is an air compressor (claim 2), (2) the device is a pneumatic cylinder configured for fluid communication with the motive source (claim 3).
Kawaguchi teaches an imprint device and an imprint method which form mold patterns on both surfaces of a molding target (abstract). As to the movement of the first casing 33A, a hydraulic or pneumatic cylinder that moves the first casing, or a casing moving unit that is a combination of an electric motor and a ball screw may be applied (¶ [0047]). Kawaguchi also teaches that a gas supply source 352 is an air compressor or a tank, etc., supplying compressed gas is applicable (¶ [0051]). Although Kawaguchi does not explicitly teach that a motive source of the pneumatic cylinder is an air compressor, it is obvious to one of ordinary skill in the art that a motive source of a pneumatic cylinder is an air compressor in order to generate high-enough controllable air pressure for the movement of the first casing. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the known hydraulic press cylinder connected to the pressurized oil source of modified Cassani with another known pneumatic cylinder connected to a pressurized air source, such as an air compressor, as taught by Kawaguchi in order to obtain known results or a reasonable expectation of successful results of generating a controlled movement of a press plate in a press molding apparatus. 
Regarding claim 4, modified Cassani teaches that the press plate (Cassani: movable cross member 4) is connected to a piston rod (Cassani: piston 2) extending Cassani: hydraulic press cylinder 1; Kawaguchi: pneumatic cylinder) (Cassani: column 2 lines 32-40, FIGURE 1; Kawaguchi: ¶ [0047]). Thus, modified Cassani teaches all the claimed limitations, and the motivation to combine applied to claim 3 equally applies here. 

Double Patenting
Provisional double patenting of Claims 1-10 in view of copending Application No. 17/231,042 (reference application) (see OA mailed on 09/22/2021) is withdrawn as the amended claims (filed on 12/14/2021) are no longer coextensive in the scope of the claims of the reference application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        


/LEITH S SHAFI/Primary Examiner, Art Unit 1744